01/20/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0521


                                         DA 21-0521
                                     _________________

PLANNED PARENTHOOD OF MONTANA, and
JOEY BANKS, M.D., on behalf of themselves and
their parents,

             Plaintiffs and Appellees,

      v.                                                            ORDER

STATE OF MONTANA, by and through AUSTIN
KNUDSEN, in his official capacity as Attorney
General,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on January 19, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(6)(b)(iii) requires the cover page to include the name, the venue
of the tribunal, and the judge in which the case originated or from which appeal is taken.
       M. R. App. P. 11(6)(b)(v) requires that the cover page and first page of the brief
include the names, mailing addresses, telephone, fax numbers, and email addresses (if
any) of respective counsel for the parties identifying the party counsel represents.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                    James Jeremiah Shea
                                                                              Justice, Montana Supreme Court
                                                                                       January 20 2022